[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________          FILED
                                                      U.S. COURT OF APPEALS
                                   No. 11-11382         ELEVENTH CIRCUIT
                               Non-Argument Calendar       MARCH 8, 2012
                             ________________________        JOHN LEY
                                                              CLERK
                   D.C. Docket No. 8:09-cr-00547-EAK-MAP-3


UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                      versus

JACQUELINE PITTS,
a.k.a. Jacqueline Jasper,

                                                             Defendant-Appellant.

                             ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (March 8, 2012)

Before TJOFLAT, EDMONDSON and BARKETT, Circuit Judges.

PER CURIAM:

      Jacqueline Pitts appeals her convictions for the conspiracy to possess with
the intent to distribute cocaine, the attempt to possess with the intent to distribute

cocaine, the possession of a firearm during a drug trafficking crime, and the

possession of a firearm by a convicted felon. On appeal, Pitts argues that the

district court erred in denying her motion to withdraw her guilty plea because she

lacked close assistance of counsel and her plea was not knowing and voluntary.

      We review for an abuse of discretion a district court’s decision to deny a

motion to withdraw a guilty plea. United States v. Brehm, 442 F.3d 1291, 1298

(11th Cir. 2006). The district court does not abuse its discretion unless its

decision is arbitrary or unreasonable. Id. (quotation omitted).

      The district court may allow a defendant to withdraw a guilty plea after the

court has accepted the plea but before it has imposed a sentence if “the defendant

can show a fair and just reason for requesting the withdrawal.” Fed.R.Crim.P.

11(d)(2)(B). The district court “may consider the totality of the circumstances

surrounding the plea.” Brehm, 442 F.3d at 1298 (quotation omitted). We consider

four factors when reviewing the district court’s decision: “(1) whether close

assistance of counsel was available; (2) whether the plea was knowing and

voluntary; (3) whether judicial resources would be conserved; and (4) whether the

government would be prejudiced if the defendant were allowed to withdraw his

plea.” Id. (quotation omitted).

                                           2
      A guilty plea is knowing and voluntary if the defendant entered the plea

without coercion and understands the nature of the charges and the consequences

of the plea. United States v. Brown, 586 F.3d 1342, 1346 (11th Cir. 2009), cert.

denied, 130 S.Ct. 2403 (2010). When a defendant has received close assistance of

counsel and pleaded guilty knowingly and voluntarily, we have declined to give

considerable weight or attention to the third and fourth factors. United States v.

Gonzalez-Mercado, 808 F.2d 796, 801 (11th Cir. 1987). The district court may

consider the timing of the defendant’s request to withdraw a guilty plea. United

States v. Rogers, 848 F.2d 166, 168 (11th Cir. 1988). A significant delay between

the plea and the request to withdraw suggests a calculated effort to improve one’s

position instead of a “swift change of heart.” Id. at 168-69; Gonzalez-Mercado,

808 F.2d at 801.

      “There is a strong presumption that the statements made during the [plea]

colloquy are true.” United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994).

The defendant “bears a heavy burden” to show statements made under oath at a

plea colloquy were false. Rogers, 848 F.2d at 168. It is up to the district court to

determine “[t]he good faith, credibility and weight of a defendant's assertions in

support of a motion” to withdraw a guilty plea. Brehm, 442 F.3d at 1298

(quotation omitted).

                                          3
      Upon review of the record and consideration of the parties’ briefs, we affirm

as the district court did not abuse its discretion in denying Pitts’s motion to

withdraw her guilty plea. The record reflects that there was ample evidence for

the district court to conclude that Pitts had close assistance of counsel leading up

to her guilty plea and that her guilty plea was knowing and voluntary. At the plea

colloquy, Pitts stated that her attorney had fully and completely discussed the case

with her, had advised her of her constitutional rights and possible defenses, and

that she was completely satisfied with her attorney’s advice and representation.

The district court found that Pitts’s testimony at the hearing on the motion to

withdraw was insufficient to rebut the presumption that her testimony at the plea

hearing was true. Additionally, as found by the district court, the timing of Pitts’s

motion to withdraw her plea does not suggest a “swift change of heart.” See

Rodgers, 848 F.2d at 168-69; Gonzalez-Mercado, 808 F.2d at 801. Pitts’s motion

to withdraw her plea was filed approximately four months after her guilty plea and

on the heels of receiving the presentence investigation report, the day before the

scheduled sentencing hearing.

      We find that the district court did not abuse its discretion when it denied

Pitts’s motion to withdraw her guilty plea.

      AFFIRMED.

                                           4